Exhibit 10.2 ADDENDUM No 4 to a NOK 600,000,000 Multi-Currency Revolving Credit Facility Agreement originally dated 27 December 2012, and as amended by an Amendment and Restatement Agreement dated 23 October 2014 This Addendum No. 4 (the “ Addendum ”) is made on 10 March 2016 between: (i) GulfMark Rederi AS of Strandgata 5, 4307 Sandnes, Norway, organisation no. , as borrower (the “ Borrower ”); (ii) The banks and financial institutions listed in Schedule 1 of the Agreement (as defined below), as lenders (together, the “ Lenders ”); (iii) DNB BANK ASA of Solheimsgaten 7C, N-5058 Bergen, Norway, organisation number 984851 006, as mandated lead arranger (the “ Arranger ”); and (iv) DNB BANK ASA of Solheimsgaten 7C, N-5058 Bergen, Norway, organisation number 984851 006, as bookrunner, facility and syndication agent (the “ Agent ”). (The above mentioned hereinafter also referred to as the “ Parties ”). WHEREAS: A. The Parties have entered into a NOK 600,000,000 Multi-Currency Revolving Credit Facility Agreement dated 27 December 2012, as amended by an Amendment and Restatement Agreement dated 23 October 2014, by an Addendum dated 13 February 2015, by an Addendum No. 2 dated 7 July 2015 and by an Addendum No. 3 dated 29 January 2016 (as amended from time to time, the “ Agreement ”), whereby the Lenders agreed to make available to the Borrower a revolving credit facility in the aggregate principal amount of up to NOK 600,000,000; B. In Addendum No. 3 it was anticipated that the "New Vessels" (as defined therein) were owned by the Borrower. This Addendum is entered into to reflect that such vessels are owned by GulfMark UK Ltd., another entity within the Group, and that GulfMark UK Ltd. will be providing security for the Borrower's obligations under the Finance Documents. 1 NOW IT IS HEREBY AGREED AS FOLLOWS: 1definitions In this Addendum, unless the context otherwise requires, terms defined in the Agreement shall bear the same meaning when used herein and in the preamble hereto. In addition, the following definitions shall apply: “ Agreement ” means the Agreement as supplemented and amended by this Addendum. 2 Effective date The provisions of this Addendum shall take effect from the date of this Addendum. 3 amendments to the agreement With effect from the Effective Date of this Addendum, the Agreement shall be amended in the following respect: Definitions Amended definitions The Parties agree that the below definitions set out in Clause 1 shall be amended to read as follows; “ Fleet Market Value ” means the aggregate Market Value of the Vessels and the UK Vessels based on the most recent valuations. “ Market Value ” means the fair market value of a Vessel or a UK Vessel (as the case may be) in NOK, being the average of the valuations of the vessel obtained from a minimum of two (2) Acceptable Brokers, such valuations to be made annually at the cost and expense of the Borrower, with or without physical inspection of the vessel (as the Agent may require) on the basis of a sale for prompt delivery for cash at arm’s length on normal commercial terms as between a willing buyer and seller, on an “as is, where is” basis, free of any existing charter or other contract of employment and/or pool arrangement. New definitions The Parties agree that the following new definitions shall be added to Clause 1 ( Definitions and Interpretation ) of the Agreement: " UK Guarantor " means GulfMark UK Ltd of 95 Aldwych, London, WC2B 4JF, United Kingdom, having company no. 02541716 " UK Insurance Assignment " means the first priority assignment, made in or more assignment agreements, of the UK Vessel Insurances to be made between the UK Guarantor and the Agent (on behalf of the Finance Parties) as security for the Borrower’s obligations under the Finance Documents, to be in form and substance satisfactory to the Agent (on behalf of the Finance Parties). " UK Mortgages " means the first priority cross-collateralized mortgages and the declarations of pledge or deeds of covenants (as applicable) collateral thereto to be executed and recorded by the UK Guarantor against each of the UK Vessels in its respective registry in favour of the Agent (on behalf of the Finance Parties) as security for the Borrower’s obligations under the Finance Documents, in form and substance satisfactory to the Agent (on behalf of the Finance Parties) 2 " UK Vessels " means the vessels set out in Schedule 2B ( UK Vessels
